—Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the complaint on the ground that it was barred by the " 'fireman’s rule’ ” (Cooper v City of New York, 81 NY2d 584, 588). While attempting to serve a criminal summons, plaintiff Officer Michael G. Caruso was bitten by a dog harbored on the premises. A risk inherent in serving a criminal summons is an injury resulting from a condition on the premises (see, Cooper v City of New York, supra, at 590; Santangelo v State of New York, 71 NY2d 393). (Appeal from Order of Supreme Court, Erie County, Flaherty, J.—Summary Judgment.) Present—Denman, P. J., Lawton, Wesley, Doerr and Boehm, JJ.